Case 8:19-cv-02044-CEH-AEP Document 56 Filed 05/21/20 Page 1 of 2 PageID 1048


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

T.T. INTERNATIONAL CO., LTD,

       Plaintiff,

v.                                                            Case No: 8:19-cv-2044-T-36AEP

BMP INTERNATIONAL, INC., BMP
USA, INC. and IGAS USA, INC.,

       Defendants.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Anthony E. Porcelli on May 4, 2020 (Doc. 53).             In the Report and

Recommendation, Magistrate Judge Porcelli recommends that Defendants’ Motion to Amend

(Doc. 35) be denied. All parties were furnished copies of the Report and Recommendation and

were afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 53) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Defendants’ Motion to Amend (Doc. 35) is DENIED.
Case 8:19-cv-02044-CEH-AEP Document 56 Filed 05/21/20 Page 2 of 2 PageID 1049


      DONE AND ORDERED at Tampa, Florida on May 21, 2020.




Copies to:
The Honorable Anthony E. Porcelli
Counsel of Record




                                      2
